Citation Nr: 0724905	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to January 
1947.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
in which the RO denied the veteran's claim for a higher 
rating for PTSD and denied his claim for service connection 
for bilateral hearing loss.  In March 2006, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in April 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2006.  The RO continued the denial 
of the claims on appeal (as reflected in a November 2006 
supplemental SOC (SSOC)) and forwarded these matters to the 
Board for further appellate consideration.

After the RO's November 2006 certification of the appeal to 
the Board, the appellant submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record on 
appeal.  38 C.F.R. § 20.1304 (2006).

In July 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  During the pendency of the claim, the veteran's PTSD has 
been manifested, primarily, by interrupted sleep, occasional 
nightmares, irritability, anxiety, depression, and some 
impairment in concentration; these symptoms reflect no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

3.  The veteran has bilateral hearing loss as a result of his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

With respect to the claim for service connection for 
bilateral hearing loss, in light of the favorable 
determination contained herein, there is no reason to examine 
the notice and duty to assist obligations, since a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for PTSD, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  An April 2006 letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  The April 2006 SOC provided criteria 
for higher ratings for PTSD under 38 C.F.R. § 4.130.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the November 2006 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board points out that an April 2006 post-rating letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  However, the timing or form of this 
notice also is not shown to prejudice the veteran.  As the 
Board's decision herein denies the veteran's claim for a 
higher rating for PTSD, no disability ratings or effective 
dates are being, or are to be, assigned; accordingly, there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of a record from the 
Counseling Consortium For PTSD, VA examination reports, and 
the veteran's VA outpatient treatment records from the VA 
Medical Center (VAMC) in Augusta, Georgia.   The record also 
includes various statements submitted by the veteran or by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Rating for PTSD

A.  Factual Background

The veteran underwent a VA examination in January 2006 by a 
licensed clinical psychologist.  The veteran complained that 
his condition was not improved in terms of depression and he 
felt that his condition had worsened (apparently since March 
2005 when he was granted service connection for PTSD).  He 
also said that his medications had been increased to help 
treat his depression, but because of side effects his 
medications were then decreased.  The veteran related that he 
is seen by a doctor at the Augusta VAMC once a month for 
medication management.  He said he is prescribed sertraline 
and trazodone.  He is also seen by another doctor for group 
therapy in Greenwood, and he began attending group therapy 
once a month at the Augusta VAMC as well.  The veteran 
retired about four and one-half years before the examination 
from a flower gift shop that he and his wife owned for 47 
years.  He has been married one time for 53 years and has two 
daughters and three grandchildren.  He said that he did not 
argue much with his wife, but that he could be irritable 
towards her.  He got along well with his children and 
grandchildren and saw two close friends once a week at 
church.  The veteran collected old cars, and did some yard 
work and household chores.  Though he belonged to some 
antique car organizations, he only attended one meeting in 
2005.

On mental status examination, the veteran was alert, 
oriented, and attentive.  His mood appeared to be dysphoric, 
and his affect was constricted.  His speech was of regular 
rate and rhythm, and there was no evidence of psychomotor 
agitation or retardation.  His thought processes were logical 
and coherent, and thought content was devoid of any auditory 
or visual hallucinations.  No evidence of delusional content 
was noted.  He denied any current suicidal or homicidal 
ideation.  He denied a history of suicide attempt.  He did 
report a history of being physically aggressive with others 
and said that the last time was about four to five years 
before.  His memory was intact for immediate, recent, and 
remote events.  He was not able to concentrate well enough to 
spell the word 'world' backwards, but was able to interpret a 
proverb.  His intelligence was estimated to be in the average 
range.  According to the examination report, the veteran had 
fair insight into his current condition.  Diagnosis was PTSD 
and depressive disorder, not otherwise specified.  A Global 
Assessment of Functioning (GAF) score of 53 was given.  

The VA examiner noted that the veteran was exhibiting 
moderate to considerable symptoms associated with his PTSD 
and depression, specifically a depressed mood.  The veteran 
stated that his sleep was limited to two to five hours a 
night, that his sleep was disturbed, and that he had trouble 
falling asleep.  The veteran reported occasional nightmares 
about typhoons (his inservice stressor) and said that he did 
not like to talk about them or watch movies about natural 
disasters.  He reported daily intrusive thoughts about 
typhoons.  His affect was constricted.  He reported emotional 
detachment from others and said that he really had to push 
himself to stay involved with any of his activities that 
involve other people.  He reported problems with 
irritability, concentration, decreased energy, decreased 
motivation, and decreased feelings of worth.  He denied that 
his symptoms, which he claimed were getting worse, impacted 
his activities of daily living.  Social adaptability and 
interactions with others, as well as the ability to maintain 
employment and perform job duties in a reliable and efficient 
manner, appeared to be moderately to considerably impaired.  

A January 2006 VA mental health outpatient treatment plan 
noted that the veteran's PTSD was stable with his 
participation in an outside support group and that he did not 
require treatment from the Augusta Uptown VAMC.  Supportive 
group therapy was recently added to his treatment regimen.  
Recent depressive symptoms were noted as a depressed mood, 
decreased appetite with recent loss of ten pounds, decreased 
energy, and decreased activities and interests.  He denied 
any suicidal or homicidal ideation or psychotic symptoms.  A 
GAF score of 65 was given.  

February 2006 VA medical records note that the veteran never 
had suicidal ideation and that the number of bad dreams he 
had about typhoons had decreased recently.  It also was noted 
that though the veteran felt a bit depressed, he still went 
and did things that he enjoyed.  He seemed to do a lot of 
things well, but never felt really good about them.  A 
psychiatrist noted that so much of the veteran's depression 
seemed to focus on the failure he experienced regarding his 
marriage, such as the couple going to different churches and 
not doing much together.

March 2006 and November 2006 VA medical records reflect that 
the veteran continued to feel depressed, more so than in a 
while, and experienced more PTSD symptoms, especially 
nightmares, intrusive thoughts, irritability, and general 
dysphoria.  Despite current therapy, it was noted that things 
that used to give him pleasure no longer did.  Possible 
adjustments in therapy and medications were noted now that 
the veteran was older and his PTSD symptoms were perhaps 
becoming more prominent.  His GAF score was given as 65.

An August 2006 VA medical record reflects the veteran 
registered a negative screening for PTSD.

A private medical record dated September 2006 noted the 
veteran's difficulties sleeping and his repeated, disturbing 
memories, thoughts, and images of stressful military 
experiences.  A loss of interest in activities once enjoyed, 
trouble remembering things, and a feeling of being out of it 
more often than not were noted.  Anxiety reactions and 
significant memory loss were diagnosed in addition to PTSD 
and chronic depression.  Individual psychotherapy, group 
counseling, anger and stress management, relaxation training 
and adaptive coping strategies were recommended for the 
future.  It was noted that his social and industrial 
processes continued to suffer and his future employment 
outlook was rated as poor.  


B.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The RO assigned the veteran's initial 30 percent rating for 
PTSD under Diagnostic Code (DC) 9411.  Psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula.  See 38 C.F.R. 
§ 4.130 (2006).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2006). 

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
during the pendency of the claim, the veteran's psychiatric 
symptoms have more nearly approximated the criteria for the 
initial 30 percent rating assigned.  

Collectively, the medical evidence of record reflects that 
the veteran's PTSD has been characterized, primarily, by 
anxiety, depression, sleep disturbances, occasional 
nightmares, and impaired concentration.  Though the veteran 
is now retired, these symptoms are reflective of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), the level of impairment contemplated in the 
assigned 30 percent disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that the veteran, with the exception 
of impairment of memory, has not been found to have any other 
symptoms included among the criteria for the 50 percent 
rating, to include panic attacks at least once a week; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired judgment; impaired abstract thinking; or other 
symptoms that are characteristic of a 50 percent rating.  The 
veteran has some documented symptoms of depression, impaired 
concentration, and occasional difficulty in interpersonal 
relationships, although these have not been shown to limit 
his ability to function independently on a daily basis.  His 
last self-reported incident of physical aggression against 
others was four or five years before the January 2006 VA 
examination.  Additionally, that examination report revealed 
that the veteran was able to maintain a family relationship 
with his wife and family, had goal-directed thought 
processes, and reported daily social and interpersonal 
relationships, including assisting in the raising of two 
live-in teenage grandchildren.  

Thus, the medical evidence recited above indicates that the 
veteran's PTSD has overall symptoms, and a level of 
impairment due to service-connected PTSD, more consistent 
with the criteria for the 30 percent rating.

The Board also points out that none of the GAF scores 
assigned during the pendency of the claim, alone, provides a 
basis for assignment of any higher disability rating for the 
veteran's PTSD.  

As indicated above, VA outpatient mental health records dated 
between January 2006 and November 2006 reflect GAF scores of 
65, and on the most recent January 2006 VA examination, the 
examiner assigned a GAF score of 53.  According to the DSM-
IV, GAF scores ranging between 51 and 60 are assigned when 
there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores between 61 and 70 are assigned when 
there are some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social or occupational 
functioning (e.g., theft within the household), but the 
individual generally is functioning pretty well and has some 
meaningful interpersonal relationships.  

In this case, the reported symptomatology is consistent with 
no more than moderate symptoms or moderate difficulty in 
social and occupational functioning, and some sleep 
disturbance, which is also consistent with no greater 
impairment than that contemplated by the current 30 percent 
rating.  Clearly, moreover, the higher GAF scores assigned, 
such as 65, are indicative of even less impairment than 
contemplated in the current 30 percent rating assigned. 

Although the veteran showed signs of occupational and social 
impairment, his general functioning, routine daily behavior, 
self-care, and conversation appeared essentially normal.

In short, the Board finds that, during the pendency of the 
claim, the veteran's service-connected psychiatric 
symptomatology has more nearly approximated the criteria for 
the 30 percent rather than the 50 percent rating.  See 38 
C.F.R.  § 4.7 (2006).  As the criteria for the next higher, 
50 percent rating has not been met, it follows that the 
criteria for an even higher rating (70 or 100 percent) 
likewise have not been met.

For all the foregoing reasons, the Board finds that the 
current 30 percent rating represents the maximum rating 
assignable during the pendency of the claim.  As such, the 
claim for a higher rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for a higher rating for 
PTSD, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Service Connection for Bilateral Hearing Loss

A.  Factual Background

As noted above, the veteran's service medical records are not 
available.  In his NOD, the veteran claims that his hearing 
was good at induction but was bad at discharge.  The veteran 
states in his NOD that he was subject to noise on the firing 
range during basic training in Florida, but he conceded that 
he did not visit sick call in service with hearing 
complaints.  His reputed November 1946 discharge examination 
(which the RO refers to in its discussion of the issue but 
which is not found in the claims file sent to the Board) 
indicates the veteran's hearing was normal at discharge and 
measured 15/15 on the whisper test.

Post service, an August 2000 VA audiology consultation record 
notes the veteran reported a gradually progressing hearing 
loss, left ear to right ear, for 20 years, but denied 
tinnitus, vertigo, and infections.  He reported no exposure 
to noise, except for military rifle use.  Testing results 
indicated his hearing was within normal limits through 500 
Hz, with mild sensorineural hearing loss in both ears at 1000 
Hz, with sloping moderate to profound loss in the right ear, 
and sloping moderately severe to profound loss in the left 
ear at 1500 through 8000 Hz.  Speech discrimination was 
reduced: 68 percent in the right ear; 44 percent in the left 
ear, improving slightly at 100 dBHL to 48 percent.  
Assessment was that test results indicated a high frequency 
asymmetry, but this was considered consistent with a history 
of rifle use.  

A September 2000 VA medical record reflects the veteran's 
training on the use of hearing aids.

An August 2002 VA medical record reflects audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
75
90
LEFT
       
20
40
75
N/A
95

Speech discrimination scores were 96 percent in the veteran's 
right ear, and 48 to 52 percent in the left ear.  According 
to the audiologist, results indicated bilateral sensorineural 
hearing loss with the left ear slightly worse than the right 
ear.  Speech discrimination scores were considered excellent 
for the right ear and poor for the left ear.  

A November 2002 VA medical record reflects an otolaryngology 
consultation.  It was noted that the veteran had more than a 
20 year history of asymmetric hearing loss, but that the 
veteran denied trauma to the left ear.  Loud noise exposure 
in the military was listed.  Assessment was asymmetric 
sensorineural hearing loss.  The physician cleared the 
veteran for use of hearing aids.

A June 2003 VA medical record reflects audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
75
95
LEFT
       
25
45
80
95
100

Speech discrimination scores were 28 percent in the veteran's 
right ear, and 12 percent in the veteran's left ear.  The 
record noted no significant shifts in pure tone sensitivity 
compared to the August 2002 audiogram, except for a decrease 
in the left ear at 1500 Hz.  Speech recognition scores in the 
left ear were significantly poorer than in the August 2000 
examination.  Test results indicated no potential for hearing 
aid benefits, except for sound orientation for the left ear.  
Diagnosis was asymmetric sensorineural hearing loss, with the 
left ear worse than the right ear.  

An August 2003 magnetic resonance imaging (MRI) scan of the 
internal auditory canals revealed a normal appearance for 
bilateral seventh and eighth cranial nerve complexes, age-
related diffuse cortical involution with cerebellar atrophic 
changes, no brainstem ischemia, and mild paranasal sinus 
inflammatory disease with particularly prominent involvement 
of the ethmoid sinuses and left frontal sinus.

An October 2005 VA audiology consultation report states that 
the veteran's hearing loss dates back to the 1940s.  Noise 
exposure is listed as all types of weapons fire and artillery 
fire while in the military and National Guard.  A summary of 
audiometric test results states that the veteran had normal 
hearing at 250 Hz with a mild sloping to profound loss 
bilaterally at 500 Hz to 8000 Hz.  Sensorineural impairment 
was suggested.  Speech discrimination scores were 68 percent 
for the right ear and 40 percent for the left ear.


B.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The veteran contends that he has bilateral hearing loss that 
was caused by the acoustic trauma of rifle fire during 
service.  Considering the unavailability of the veteran's 
service medical records, the Board is mindful of its 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

While the veteran's November 1946 discharge examination, 
showed that the veteran had normal hearing upon discharge, as 
he registered 15/15 on the whisper test, the veteran is not, 
required to show that hearing loss (as defined by VA) was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. § 
3.303(a).

In this case the veteran maintains that he was exposed to the 
acoustic trauma of rifle fire in service.  This claim is 
supported by the veteran's discharge certificate which 
indicates that he was qualified on the 30 caliber rifle.  
Furthermore, the veteran's claim is supported by the August 
2000 VA examiner's opinion that the veteran's type of 
asymmetrical hearing loss is consistent with a history of 
rifle use.  Additionally, an October 2005 VA report states 
that the veteran's hearing loss dates back to the 1940's.  
The Board notes that there is no medical evidence of record 
opining that the veteran's current hearing loss is unrelated 
to his military service.  

Accordingly, as there is medical evidence of record that the 
veteran's current hearing loss is related to noise exposure 
during service, service connection for bilateral hearing loss 
is warranted.


ORDER

A rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


